Title: To Thomas Jefferson from Albert Gallatin, 26 November 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                26 Nov. 1807
                            
                        
                        
                     Martin’s case
                  
                        Had the penalty been incurred under a revenue law, the Secy. of the Treasury might have remitted it;
                            and the Statement of facts transmitted by the district judge is, in such cases, made by law the evidence on which the
                            Secretary must judge.
                        May not in instances like this, the same statement of facts be taken by the President as sufficient evidence,
                            without waiting for the trial? It must also be observed that in this case, the collector Hawks who is entitled to one half
                            of the penalty, admits the facts & supports the petition; and that the district Attorney whose duty it is to prosecute
                            does the same. Finally the certificate of the dist. judge would be as good as his decree; and according to a decision
                            in Maryland, there should be no trial by jury in this case, it being considered as an Admiralty case. It is true that from
                            that decision (of judge Winchester) there is an appeal now pending before the Supreme Court.
                        Upon the whole, I think that relief may be granted at this time without any impropriety; but whether through
                            pardon or nolle prosequi, I do not feel competent to decide.
                        
                            A. G.
                        
                        
                    